Citation Nr: 0529043	
Decision Date: 10/28/05    Archive Date: 11/09/05

DOCKET NO.  96-00 119	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an initial rating, in excess of 10 
percent, for hypertension.  

2.  Entitlement to an initial rating, in excess of 30 
percent, for bilateral varicose veins, prior to January 12, 
1998.  

3.  Entitlement to an initial rating, in excess of 40 
percent, for varicose veins of the right leg, from January 
12, 1998.  

4.  Entitlement to an initial rating, in excess of 40 
percent, for varicose veins of the left leg, from January 12, 
1998.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Carolyn Wiggins, Counsel


INTRODUCTION

The veteran retired from active duty in May 1994 with more 
than twenty years of active duty.  

This appeal arises from an April 1995 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, Commonwealth of Puerto Rico.  

The April 1995 rating decision granted service connection and 
assigned a 10 percent rating for the low back disorder, a 30 
percent rating for bilateral varicose veins, and a 10 percent 
rating for hypertension.  The effective date of service 
connection and the ratings assigned was June 1, 1994.  

Subsequently, the RO in a June 2001 rating decision granted a 
60 percent rating for the low back, effective June 1, 1994.  
The RO also granted separate ratings for varicose veins of 
the right and left leg.  A 40 percent rating was assigned for 
varicose veins of the right leg and a 40 percent rating was 
assigned for varicose veins of the left leg.  The 40 percent 
ratings were effective January 12, 1998.  

The RO in the June 2001 rating decision noted that the grant 
of 60 percent for the low back disorder was a "total grant 
of the benefits sought on appeal."  The veteran was notified 
of the rating decision in a July 2000 letter from the RO.  A 
copy of the rating decision was enclosed and the veteran was 
informed of his right to appeal.  Neither the veteran nor his 
representative asserted that an extraschedular rating should 
be assigned for the low back disorder.  A notice of 
disagreement with the June 2001 rating decision was not 
submitted as to the ratings assigned.  The Board is 
cognizance that the question of an extraschedular rating is a 
component of a veteran's claim for an increased rating.  See 
Bagwell v. Brown, 9 Vet. App. 157 (1996).  In Spencer v. 
West, 13 Vet. App. 376 (2000) the United States Court of 
Appeals for Veterans Claims (hereinafter, "the Court") held 
that any error committed by the Board in failing to consider 
the potential applicability of an extraschedular rating was 
nonprejudicial.  See Fisher v. Principi, 4 Vet. App. 57, 60 
(1993) (in the absence of exceptional or unusual 
circumstances, Board's failure to consider extraschedular 
rating would be nonprejudicial).  In that regard, a January 
2002 rating decision granted a total rating based on 
individual unemployability due to service-connected 
disability (TDIU).  

The veteran filed notice of disagreement with the effective 
date assigned for the TDIU.  The Board of Veterans' Appeals 
(Board) in a November 2003 decision and remand denied the 
claim for an earlier effective date for TDIU and remanded the 
claims for higher initial ratings.  Based on the above, the 
issues currently before the Board are limited to those set 
out on the title page.  


FINDINGS OF FACT

1.  The medical records during the rating period do not 
demonstrate the veteran's hypertension produces blood 
pressure readings with diastolic pressure predominantly 110 
or above, or systolic readings 200 or more.  

2.  Prior to January 12, 1998, the evidence demonstrates the 
veteran's bilateral varicose veins produce severe symptoms 
with necrotic ulceration, hyperpigmentation and involvement 
of deep circulation demonstrated by Perthe's and 
Trendelenburg's testing.  

3.  From January 12, 1998, the veteran's varicose veins of 
the right leg caused edema, subcutaneous pigmentation, and 
necrotic ulcers, but massive board like edema with constant 
pain at rest is not demonstrated.  

4.  From January 12, 1998, the veteran's varicose veins of 
the left leg caused edema, subcutaneous pigmentation, and 
necrotic ulcers, but massive board like edema with constant 
pain at rest is not demonstrated


CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation, in excess of 10 
percent, for hypertension have not been met.   38 U.S.C.A. §§ 
1155 (West 1991); 38 C.F.R. §4.104, Diagnostic Code 7101 
(1997); 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.104, 
Diagnostic Code 7101 (2005).  

2.  The criteria for an initial 60 percent rating, prior to 
January 12, 1998, for bilateral varicose veins have been met.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.104, Diagnostic 
Code 7120 (1997).  

3.  From January 12, 1998, the criteria for an initial 
evaluation of 60 percent, but no more, for varicose veins of 
the right leg have been met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.104, Diagnostic Code 7120 (2005).  

4.  From January 12, 1998, the criteria for an initial 
evaluation of 60 percent, but no more, for varicose veins of 
the left leg have been met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.104, Diagnostic Code 7120 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

As a preliminary matter, the Board finds that VA has 
satisfied its duties to the appellant under the Veterans 
Claims Assistance Act of 2000 (VCAA).  A VCAA notice 
consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about 
the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information 
and evidence the claimant is expected to provide; and 
(4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim, 
or something to the effect that the claimant should 
"give us everything you've got pertaining to your 
claim(s)."  This new "fourth element" of the notice 
requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  Pelegrini v. Principi (Pelegrini II), 18 
Vet. App. 112 (2004).  

The veteran filed his claims for service connection prior to 
the passage of VCAA.  This appeal arose from the veteran's 
disagreement with the ratings initially assigned in the April 
1995 rating decision granting service connection.  In March 
2002, a letter from the RO to the veteran informed him of the 
passage of VCAA, what evidence was necessary to support his 
claims, how VA could assist him and what actions he must 
take.  This letter correctly identified the issues but 
incorrectly informed the veteran of the evidence necessary to 
substantiate a service connection claim.  

A supplemental statement of the case was issued to the 
veteran in March 2002.  It included the new criteria for 
evaluating hypertension and varicose veins.  The Board 
remanded the claims in November 2003.  The purpose of the 
remand was to obtain the veteran's treatment records from VA 
and to ensure compliance with VCAA.  A January 2004 letter 
from VA requested the veteran inform VA of any recent records 
of treatment for his disabilities.  In March 2004 VA informed 
the veteran in accordance with the VCAA, correctly informing 
him of what evidence he needed to substantiate his increased 
rating claims and requesting that he identify or submit any 
additional relevant evidence.  

VA has obtained the veteran's records of treatment from VA 
and afforded him examinations in 1995 and 1999.  On his 
appeal, VA Form 9, the veteran indicated he did not want a 
hearing.  

Based on the foregoing, the Board finds that, in the 
circumstances of this case, any additional development or 
notification would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the claimant); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to the claimant are to be avoided).  
VA is not required to provide assistance if no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. § 5103A(a)(2) (West 
2002).  Therefore, any deficiency in notice to the appellant 
as to the duty to assist, including the respective 
responsibilities of the parties for securing evidence, is 
harmless error.  See also, Valiao v. Principi, 17 Vet. App. 
229 (2003).  

Relevant Laws and Regulations:  Disability evaluations, in 
general, are intended to compensate for the average 
impairment of earning capacity resulting from service-
connected disability.  They are primarily determined by 
comparing objective clinical findings with the criteria set 
forth in the rating schedule.  38 U.S.C.A. § 1155; 38 C.F.R. 
Part 4.  

During the pendency of this appeal, the criteria for 
evaluating cardiovascular disabilities were changed and the 
new regulations became effective on January 12, 1998.  See 
62 Fed. Reg. 65207 (1997).  Where a law or regulation changes 
after a claim is filed or reopened, but before the 
administrative or judicial appeals process has been 
concluded, the version of the law or regulation most 
favorable to the appellant must apply unless Congress or the 
Secretary provides otherwise.  However, in a precedent 
opinion of the VA Office of the General Counsel, it was held 
that, when a provision of the VA rating schedule is amended 
while a claim for an increased rating under that provision is 
pending, the Board must determine whether the intervening 
change is more favorable to the veteran, and, if the 
amendment is more favorable, apply that provision to rate the 
disability for periods from and after the effective date of 
the regulatory change.  In addition, the Board must apply the 
prior regulation to rate the veteran's disability for periods 
preceding the effective date of the regulatory change. 
VAOPGCPREC 3-2000 (April 10, 2000).

Under the "old" version of Diagnostic Code 7120, a 10 percent 
rating was warranted for moderate disability, varicosities of 
the superficial veins below the knees, with symptoms of pain 
and cramping on exertion, unilateral or bilateral.  
Moderately severe disability, involving superficial veins 
above and below the knee, with varicosities of the long 
saphenous, ranging in size from one to two centimeters in 
diameter, with symptoms of pain or cramping on exertion, 
without involvement of the deep circulation warranted a 20 
percent rating when unilateral and 30 percent when bilateral.  
Severe disability, involving superficial veins above and 
below the knee, with involvement of the long saphenous, 
ranging over 2 centimeters in diameter, marked distortion and 
sacculation, with edema and episodes of ulceration, no 
involvement of deep circulation, warranted a 40 percent 
rating when unilateral and a 50 percent rating when 
bilateral.  Pronounced disability, with the findings for the 
severe condition with secondary involvement of the deep 
circulation, as demonstrated by Trendelenburg's and Perthe's 
tests, with ulceration and pigmentation, warranted a 50 
percent rating when unilateral and a 60 percent rating when 
bilateral.  38 C.F.R. § 4.104, Diagnostic Code 7120 (1997).  

Under the "new" version of Diagnostic Code 7120, effective 
January 12, 1998, varicose veins manifested by intermittent 
edema of an extremity or aching and fatigue in a leg after 
prolonged standing or walking, with symptoms relieved by 
elevation of the extremity or compression hosiery warrants a 
10 percent rating.  A 20 percent rating is warranted for 
persistent edema, incompletely relieved by elevation of an 
extremity, with or without beginning stasis pigmentation or 
eczema.  A 40 percent rating is warranted for persistent 
edema and stasis pigmentation or eczema, with or without 
intermittent ulceration.  A 60 percent rating is warranted 
for persistent edema or subcutaneous induration, stasis 
pigmentation or eczema, and persistent ulceration.  A 100 
percent rating is warranted for massive, board-like edema 
with constant pain at rest.  38 C.F.R. § 4.104, Diagnostic 
Code 7120 (2005).  

A note following Diagnostic Code 7120 provides that the 
foregoing evaluations are for involvement of a single 
extremity.  If more than one extremity is involved, each 
involved extremity is to be evaluated separately and the 
ratings combined (under 38 C.F.R. § 4.25), using the 
bilateral factor (38 C.F.R. § 4.26), if applicable.  

Prior to January 12, 1998, a 10 percent evaluation was 
assigned for hypertensive vascular disease (essential 
arterial hypertension) where the diastolic pressure is 
predominantly 100 or more.  A minimum 10 percent evaluation 
is also assigned when continuous medication is shown 
necessary for the control of hypertension and there is a 
history of diastolic blood pressure of predominantly 100 or 
more.  A 20 percent evaluation requires diastolic pressure of 
predominantly 110 or more with definite symptoms.  38 C.F.R. 
§ 4.104, Diagnostic Code 7101(1997).  

On or after January 12, 1998, a 10 percent evaluation is 
warranted for hypertensive vascular disease 
(essential arterial hypertension) where the diastolic 
pressure is predominantly 100 or more or the systolic 
pressure is predominantly 160 or more.  A minimum 10 percent 
evaluation is also assigned when continuous medication is 
shown necessary for the control of hypertension and there is 
a history of diastolic blood pressure of predominantly 100 or 
more.  A 20 percent evaluation is warranted where the 
diastolic pressure is predominantly 110 or more or systolic 
pressure is predominantly 200 or more.  38 C.F.R. § 4.104, 
Diagnostic Code 7101 (2005).  

In Fenderson v. West, 12 Vet. App. 119 (1999), it was held 
that at the time of an initial rating, separate ratings can 
be assigned for separate periods of time based on the facts 
found, a practice known as "staged" ratings.  

Hypertension

At service separation in April 1994, the veteran's blood 
pressure was recorded as 178 over 106.  A fourteen year 
history of hypertension was noted.  

The RO granted service connection for hypertension in an 
April 1995 rating decision.  A 10 percent evaluation was 
assigned for hypertension.  

A VA examination of the veteran in January 1999 revealed the 
veteran had a history of hypertension since approximately 
1989.  He also had a history of a myocardial infarction in 
1981.  There was no history of additional admissions due to 
chest pain or uncontrolled hypertension.  The veteran 
complained of chest pain, retrosternal, which radiated to the 
neck and lasted 10 to 15 minutes it was relieved with rest 
and nitroglycerin.  He complained of dyspnea on exertion, but 
denied any paroxysmal nocturnal dyspnea or orthopnea.  He was 
taking Lisinopril and nitroglycerin.  His blood pressure was 
180/110, 190/100, 180/100.  

The claims folder contains the following blood pressure 
readings during the rating period:

July 1995		170/100
August 1996		178/102
August 1996		196/70
August 1996		172/54

April 1998		170/100
June 1998		140/100
August 1998		180/94
November 1998	154/88
November 1998	160/90

February 2001	166/81
May 2001		171/66
March 2001		161/77
July 2001		150/90
August 2001		161/70
November 2001	202/96
December 2001	158/73

April 2002		177/83
August 2002		179/93
October 2002 	215/94
October 2002 	146/81
November 2002	164/72

January 2003		197/86
January 2003		178/89, 164/78
July 2003		185/83
December 2003	186/84

February 2004	200/92
June 2004		149/79

January 2005		181/92

During the rating period from June 1, 1994 to January 12, 
1998 only the rating criteria at 38 C.F.R. § 4.104, 
Diagnostic Code 7101 (1997) may be applied.  VAOPGCPREC 3-00.  
A higher rating than 10 percent for hypertension vascular 
disease requires that diastolic pressure be predominantly 110 
or more.  The claims folder does not contain any blood 
pressure readings taken between June 1, 1994 and January 12, 
1998 which have a diastolic pressure of 110 or more.  (The 
January 1999 VA examination occurred on January 19, 1999.)  
There is no basis in the record for assigning a higher rating 
for hypertension prior to January 12, 1998 because all of the 
diastolic readings are below 110 prior to January 12, 1998.  

The Board next considered whether the application of either 
the old or new criteria for the period from January 12, 1998 
supported a higher initial rating for hypertension.  During 
that period there is only one blood pressure reading, the 
January 19, 1999 report of 180/110, which contains a 
diastolic pressure of 110 or above.  The criteria requires 
that it be predominantly at 110 or more, one isolated reading 
does not meet the criteria for a 20 percent rating under 
38 C.F.R. § 4.104, Diagnostic Code 7101 (1997).  

The criteria which became effective January 12, 1998 provides 
a 20 percent rating when diastolic pressure is predominantly 
110, but also provides a 20 percent rating when the systolic 
is predominantly 200, or more.  From January 12, 1998, there 
are only three blood pressure readings which revealed a 
systolic pressure of 200 or more.  They are the November 2001 
reading of 202/96, the October 2002 reading of 215/94 and the 
February 2004 reading of 200/92.  That is only three readings 
out of the 21 during the period that were 200 or above.  The 
Board considered whether those reading represented a stage of 
increased severity.  The ratings were recorded in different 
years and did not represent a period of increased disability 
due to hypertension.  As isolated elevated readings they do 
not provide a basis for assigning a staged rating.  

The preponderance of the evidence is against the claim for a 
higher initial rating for hypertension.  

Varicose Veins

August 1990 service medical records reveal a vascular surgeon 
performed a left greater saphenous vein stripping in July 
1990.  A right greater saphenous vein stripping was 
subsequently performed.  

April 1991 service medical records reported a small ulcer on 
the left malleolus.  Examination revealed pretibial edema 
with stasis dermatitis in the left medial malleolar area.  
The veteran complained of pain and swelling.  There was 
discoloration and an incipient ulcer in the left lower leg.  

February 1992 records noted the veteran had chronic venous 
insufficiency.  He had bilateral lower extremity stripping 
for symptomatic varicose veins.  He had lower leg edema with 
stasis pigmentations at the ankle level, with no ulcers.  

Service separation examination in April 1994 revealed edema 
of the ankles and diagnosis of venous insufficiency of the 
lower extremities.  

In an April 1995 rating decision, service connection was 
granted for bilateral varicose veins.  A 30 percent rating 
was assigned for bilateral varicose veins.  The veteran 
appealed that rating and asserted a higher initial rating 
should be assigned.  

A VA examination in July 1995 revealed the veteran's dorsalis 
pedis and posterior tibialis pulses were not felt, 
bilaterally.  There were severe trophic changes with brownish 
discolorations on the distal aspect and medial ankles of both 
legs with necrotic ulcers.  Trendelenburg and Perthes tests 
were positive, bilaterally.  

A January 1999 VA examination revealed no hair in the lower 
extremities.  There were pigmentation changes at the distal 
two thirds with pitting edema grade 1/4 and decreased 
peripheral pulses in both lower extremities.  

Photographs of the veteran's legs show discoloration around 
the ankles and lower calves of both legs.  There were areas 
of swelling and indentation where the veteran's socks stopped 
on his calves.  From the rear, varicosities were visible in 
the lower thigh just above the knees, bilaterally.  

A VA examination in February 1999 revealed the veteran was 
using elastic stockings.  The veteran reported tingling of 
both legs at rest.  Prolonged standing or walking caused 
tingling of the legs and swelling.  He had edema.  
Examination revealed bilateral, above and below the knee 
varicosities, one centimeter in diameter, that were dilated, 
tortuous and saccular with boardlike persistent edema that 
was not relieved with elevation.  There was involvement of 
the deep circulation with positive Perthes and Trendelenburg 
tests in both legs.  He had absent posterior tibialis pulses, 
bilaterally.  He had severe stasis pigmentation and eczema in 
both legs, which was more pronounced on his feet.  

A duplex scan, in February 1999, revealed no evidence of deep 
vein thrombosis.  The veteran was status post bilateral 
saphenectomy.  There was mild venous reflux at the right 
superficial femoral and popliteal veins indicating 
incompetent valves and perforations.  He had bilateral 
incompetent below the knee varicosities.  

August 2002 VA outpatient treatment records reveal 
examination of the extremities found no skin discoloration or 
ulcers.  In November 2002 VA records revealed distal leg 
hyperpigmentation changes with hair loss and dry skin.  No 
pressure ulcers were observed.  There was no atrophy or 
swelling.  March 2003 VA records revealed no edema or 
discoloration of the extremities and no ulcers.  July 2003 VA 
records revealed no ulcers, edema or skin discoloration.  
June 2004 VA records revealed no edema or skin discoloration.  

As is set out above, the regulations for evaluating varicose 
veins were amended during the pendency of the veteran's 
appeal.  The revised regulations may only be applied as of 
the date of entitlement, which can be no earlier than the 
effective date of the change in the regulation, which is 
January 12, 1998.  38 U.S.C.A. § 5110(g) (West 2002); 
38 C.F.R. §§ 3.114, 3.400(p) (2005).  Prior to the effective 
date of the change in the regulation, the Board can apply 
only the original version of the regulation.  VAOPGCPREC 3-
00.  

Service connection was granted for bilateral varicose veins 
from June 1, 1994.  For that reason the Board reviewed the 
evidence for the period from June 1, 1994 to January 12, 1998 
and applied the original version of the regulation.  It rates 
varicose veins either for unilateral or bilateral 
involvement.  The rating currently assigned for that period 
represents bilateral involvement with severe involvement of 
superficial veins above and below the knee rated as 30 
percent disabling.  38 C.F.R. § 4.104, Diagnostic Code 7120 
(1997).  

The evidence prior to January 12, 1998 indicates not only 
that the criteria for a 50 percent rating existed, but that 
there was evidence to support a 60 percent rating for 
pronounced bilateral varicose veins.  The record noted the 
veteran had history of episodes of ulceration, as recorded in 
the service medical records of April 1991.  The VA 
examination in July 1995 revealed severe trophic changes, 
pigmentation, and necrotic ulcers.  Most significantly, the 
VA examination in July 1995 noted both Trendelenburg and 
Perthes testing indicated secondary involvement of deep 
circulation.  The evidence is in equipoise with respect to 
whether the veteran's symptoms more nearly approximate the 
criteria for a 60 percent evaluation.  In resolving all doubt 
in the veteran's favor a grant of an initial 60 percent 
rating for bilateral varicose veins prior to January 12, 
1998, is warranted.  

The RO correctly assigned separate ratings for varicose veins 
of the right and left leg, beginning January 12, 1998.  After 
reviewing the record and comparing the old and new rating 
criteria, the Board has concluded the new criteria are more 
favorable to the veteran.  Not only are separate ratings 
provided for each extremity under the new criteria, unlike 
the old criteria which provided a maximum schedular rating 
for 60 percent for bilateral involvement, the maximum 
schedular rating under the new criteria is 100 percent.  

The Board first considered whether a higher initial 
evaluation than 40 percent should be assigned as of January 
12, 1998.  There are no medical records dated between July 
1995 and January 1999, which address the severity of the 
veteran's varicose veins.  For that reason the Board compared 
the findings from the July 1995 VA examination report with 
the new criteria.  The report noted the veteran had severe 
trophic changes and necrotic ulcers on his legs.  The 
criteria for a 60 percent rating require persistent edema or 
subcutaneous induration, subcutaneous pigmentation or eczema, 
and persistent ulceration.  Therefore, it is necessary for 
the veteran to exhibit subcutaneous induration or edema and 
subcutaneous pigmentation or eczema with persistent 
ulceration to meet the criteria for a 60 percent rating.  The 
Board has interpreted the description of the veteran's ulcers 
as necrotic to be evidence of persistent ulceration.  Severe 
discoloration was noted on both legs.  While there is no 
comment in the examination as to its being subcutaneous, the 
Board has accepted that as evidence of approximating 
subcutaneous pigmentation.  The July 1995 hypertension 
examination reflects that the veteran had bilateral ankle 
edema.  Therefore, a 60 percent rating for varicose veins of 
each the right and left legs is warranted, from January 12, 
1998 (with application of the bilateral factor as provided in 
the regulations).  

In order to be assigned a 100 percent evaluation under 
Diagnostic Code 7120 the varicose veins would have to result 
in massive boardlike edema with constant pain at rest.

Although the February 1999 VA examination found severe stasis 
pigmentation and eczema, and described boardlike persistent 
edema, the veteran was not shown to have massive boardlike 
edema with constant pain at rest.  The veteran reported 
tingling at rest and the edema was described as persistent 
rather than massive.  These findings continue to support the 
60 percent evaluation granted above for each leg, but 
together with subsequent VA treatment records do not indicate 
symptoms that would warrant an evaluation greater than 60 
percent.  Rather, the February 1999 examination and 
subsequent VA treatment records reflect symptoms that do not 
support an evaluation greater than the 60 percent assigned 
for each leg.  Therefore, a preponderance of the evidence is 
against evaluations greater than the 60 percent assigned 
herein for varicose veins in each leg from January 12, 1998.



ORDER

An initial rating, in excess of 10 percent, for hypertension 
is denied.  

For the period prior to January 12, 1998, an initial 60 
percent rating for bilateral varicose veins is granted, 
subject to laws and regulations governing the award of 
monetary benefits.  

For the period from January 12, 1998, an initial 60 percent 
rating, but not greater, for varicose veins of the right leg 
is granted, subject to laws and regulations governing the 
award of monetary benefits.  

For the period from January 12, 1998, an initial 60 percent 
rating, but not greater, for varicose veins of the left leg 
is granted, subject to laws and regulations governing the 
award of monetary benefits.  



	                        
____________________________________________
	MILO H. HAWLEY 
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


